Case 2:19-cv-09898-AB-JC Document 16 Filed 01/09/20 Page 1 of 2 Page ID #:52




 1 Elliot Gale (Bar #263326)
     egale@gajplaw.com
 2 Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, CA 95747
   916-290-7778 ph
 5 916-721-2767 fax
   Attorneys for Plaintiff
 6 Rayna Wright

 7

 8                             UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
10

11 RAYNA WRIGHT                                   Case No.: 2:19-cv-09898-AB-JC
12                Plaintiff,
13
                                                  PLAINTIFF’S NOTICE OF
           vs.                                    VOLUNTARY DISMISSAL OF
14 BANK OF AMERICA, et al,
                                                  DEFENDANT BANK OF
                                                  AMERICA, N.A. PURSUANT TO
15
                                                  FEDERAL RULE OF CIVIL
                  Defendant                       PROCEDURE 41(A)(1)
16

17

18
     PLEASE TAKE NOTICE that Plaintiff Rayna Wright, pursuant to Federal Rule of
19
     Civil Procedure 41(a)(1), hereby voluntarily dismisses Defendant Bank of America,
20
     N.A. as to all claims in this action, with prejudice.
21
           Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
22
           41(a) Voluntary Dismissal
23
           (1) By the Plaintiff
24
                  (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66
25
                     and any applicable federal statute, the plaintiff may dismiss an
26
                     action without a court order by filing:
27
                         (1) a notice of dismissal before the opposing party serves either
28

                                                 1
                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
Case 2:19-cv-09898-AB-JC Document 16 Filed 01/09/20 Page 2 of 2 Page ID #:53




 1                        an answer or a motion for summary judgment.
 2        Defendant Bank of America, N.A. has neither answered Plaintiff’s Complaint,
 3 nor filed a motion for summary judgment. Accordingly, the matter may be

 4 dismissed against it for all purposes and without an Order of the Court.

 5

 6 Dated: January 9, 2020               Gale, Angelo, Johnson, & Pruett, P.C.
 7
                                        By:        /s/ Joe Angelo
 8
                                                     Joe Angelo
 9                                      Attorneys for Plaintiff
10                                      Rayna Wright
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
